Title: William A. Duer to James Madison, 25 April 1835
From: Duer, William A.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Columbia College New York
                                
                                 April 25th. 1835.
                            
                        
                        
                        Your polite and favorable reception of my little work upon our Constitutional Jurisprudence, encourages me in
                            trespassing on you with a request for information upon some curious historical points connected with the branch of study
                            committed to my immediate superintendance in this Institution—and upon which you alone Sir may be able to afford it.
                        I trust however that you will not permit my request, to subject you to any effort or anxiety incompatible with
                            that State of quietude & calm repose which your age & health require, & of which you have so well
                            merited the undisturbed enjoyment: and I trust further, that the nature of my inquiries, relating as they do, to matters
                            of national interest will be deemed a sufficient apology for this intrusion.
                        On comparing the Journals of the Federal Convention, with the minutes taken by Chief Justice Yates, it has
                            struck me as remarkable that although the draft of a Constitution introduced by Mr Charles Pinckney was so full &
                            extensive, it should never have even been referred to in the subsequent debates, but that, the Resolutions framed by Govr.
                            Randolph and yourself were made the sole basis of discussion. It has occurred to me that some other paper afterwards in
                            possession of Congress might have been erroneously substituted in the Journal, or that Mr. Pinckney may in the first
                            instance have presented the mere outline of a plan which was subsequently filled up & completed. For admitting Mr.
                            Yates’s minutes to be imperfect in that particular, as they Certainly are in many others, it seems to me unaccountable
                            that if Mr. Pinckney’s draft actually became the subject of consideration in Congress, no trace of any discussion upon it
                            should appear upon the face of their proceedings—and it seems still more extraordinary that no reference or allusion
                            should have been made to it in debate if it were originally offered in as perfect a form as it now stands on the Journal.
                        I am the more confirmed in my suspicion of some error in regard to it from having understood that a similar
                            doubt exists with respect to the scheme proposed by General Hamilton. I have somewhere or other heard that a much fuller
                            plan was presented by him than appears from the Journals one nearly as extensive as the present Constitution—and so
                            complete in its details that if adopted it might have gone into immediate operation. Is this indeed so? or is the short
                            sketch the true plan, and the only one which Col. Hamilton presented? If such extended plan was presented by him, is it in
                            your power to fix the time? There does not appear from the Journals any definite period to which it can be assigned—but
                            perhaps it was submitted to the Convention as a part of one of the Speeches made by Col. Hamilton soon after the
                            recommitment of Govr. Randolph’s resolutions.
                        If Mr. Pinckney’s plan in its present shape was offered at the date of its entry in the Journal, it carries
                            the authorship of the Constitution farther South than has been generally supposed; and if the skeleton attributed to
                            General Hamilton is all that he actually prepared, ought it not to be regarded in the same light as Govr. Randolphs
                            resolutions, as a mere basis for discussion? These are certainly interesting points upon which you Sir may be enabled to
                            throw much light by a reference (which I trust you may not find it too fatiguing to make at your leisure) to your papers:
                            and if without hazard to your health or comfort you can enter upon, & pursue the investigation and think proper to
                            communicate to me the results, I should esteem it an essential favour. And if it be not asking too much you would again
                            gratify my filial affections by any further recollections respecting the agency of my father in promoting the adoption of
                            the Federal Constitution and in the organization of the new Government I have the honour to be Dear Sir With great
                            respect & esteem Your obliged & faithful humble Servant
                        
                        
                            
                                W. A. Duer.
                            
                        
                    